DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2018, 10/08/2019, 4/7/2020, 11/2/2020 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 7 and 13, specifically the limitation of plurality of stability pieces are connected to each other using torqued hinges, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. US Patent 9081540.
Regarding claim 1, Cho discloses,
An apparatus (Figs. 2-5), comprising: 
a flexible display device (display panel module 110 includes OLED); 
a support structure (casing of element 110 where element 200 is indicated figure 3 )adjacent to the flexible display device (Fig 5); and 
an arc bar device (element 210 coupled to the support structure of element 110 as seen in figure 3 clearly furthermore see Figure 3-5) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (Fig 3, element 220/213 and figure 4a-c shows the movement of the arc bar device thereby moving from flat configuration 
Regarding claim 2, Cho discloses,
Wherein the guide mechanism (Figures 4a-c shows the movement of the arc 210 along direction of the gear 225 and as coupled to the 213 of the guide portion) the allows the portion of the arc bar device to slide vertically within the guide mechanism.
Regarding claim 3, Cho discloses,
Wherein the guide mechanism is connected to the support structure along a center y-axis of the support structure (figure 3, element 220/213 provided at the center of the housing/casing of element 110 such that this is at the center y-axis similar to present application fig 2 location of element 140) and wherein the portion of the arc bar device that is slidable within the guide mechanism is a center portion of the arc bar device (figure 3 shows the high level view of the center of the arc bar 210 and figure 4a-c shows close up, similar to figure 2 of present application).
Regarding claim 8, 
Wherein the flexible display device is an organic light-emitting diode (OLED) flexible display device (Col. 3, lines 10-15, describes OLED device).
Regarding claim 9, Cho discloses,
A display (Figs. 2-5), comprising: 
An organic light emitting diode (OLED) flexible display device (display panel module 110 includes OLED; col. 3, lines 10-15); 

an arc bar device (element 210 coupled to the support structure of element 110 as seen in figure 3 clearly furthermore see Figure 3-5) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (Fig 3, element 220/213 and figure 4a-c shows the movement of the arc bar device thereby moving from flat configuration (fig 5b) to curved configuration (fig 5a/c) and vice versa) to allow the OLED flexible display device to transform from a flat configuration to a curved configuration.
Regarding claim 10, Cho discloses,
Wherein the guide mechanism is connected to the support structure along a center y-axis of the support structure (figure 3, element 220/213 provided at the center of the housing/casing of element 110 such that this is at the center y-axis similar to present application fig 2 location of element 140) and wherein the portion of the arc bar device that is slidable within the guide mechanism is a center portion of the arc bar device (figure 3 shows the high level view of the center of the arc bar 210 and figure 4a-c shows close up, similar to figure 2 of present application).
For purpose of claim 5 and 12, following interpretation: 
Regarding claim 1, Cho discloses, 
An apparatus (Figs. 2-5), comprising: 
a flexible display device (display panel module 110 includes OLED); 
a support structure (casing of element 110 where element 200 is indicated figure 3 )adjacent to the flexible display device (Fig 5); and 


    PNG
    media_image1.png
    1076
    1114
    media_image1.png
    Greyscale

Wherein the guide mechanism includes a first guide (annotated figure first guide being the right side such that this enables the arc bar 210 to be slid up and down such that in figure 3/5b is it position at the bottom, however, in figure 5a the arc bar is position at a different position along the guide mechanism)  connected to the support structure along a first lateral y- axis of the support structure (figure 3, guide mechanism along first lateral y axis similar to figure 4-5 of present application) and a second guide (annotated figure first guide being the right side 
Regarding claim 5, 
Wherein the guide mechanism includes a first guide (annotated figure first guide being the right side such that this enables the arc bar 210 to be slid up and down such that in figure 3/5b is it position at the bottom, however, in figure 5a the arc bar is position at a different position along the guide mechanism)  connected to the support structure along a first lateral y- axis of the support structure (figure 3, guide mechanism along first lateral y axis similar to figure 4-5 of present application) and a second guide (annotated figure first guide being the right side such that this enables the arc bar 210 to be slid up and down such that in figure 3/5b is it position at the bottom, however, in figure 5a the arc bar is position at a different position along the guide mechanism)  connected to the support structure along a second lateral y-axis  (figure 3, guide mechanism along second lateral y axis similar to figure 4-5 of present application) of the support structure, and wherein the portion of the arc bar device that is slidable within the guide mechanism includes a first end of the arc bar device slidable within the first guide and a 
Regarding claim 6, 
Wherein the center of the arc bar device is rotatbly fixed to a center of the support structure (the center being the center of 210 which corresponds to the area of 225/213, figure 4).
Regarding claim 9, 
A display (Figs. 2-5), comprising: 
An organic light emitting diode (OLED) flexible display device (display panel module 110 includes OLED; col. 3, lines 10-15); 
a support structure (casing of element 110 where element 200 is indicated figure 3 )adjacent to the OLED flexible display device (Fig 5); and 
an arc bar device (element 210 coupled to the support structure of element 110 as seen in figure 3 clearly furthermore see Figure 3-5) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (see annotated figure 3 above which indicated the guide mechanism, similar to figure 5's embodiment of present application, furthermore this enables moving from flat configuration (fig 5b) to curved configuration (fig 5a/c) and vice versa) to allow the OLED flexible display device to transform from a flat configuration to a curved configuration.
Regarding claim 12, 
Wherein the guide mechanism includes a first guide (annotated figure first guide being the right side such that this enables the arc bar 210 to be slid up and down such that in figure .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent 9081540 in view of Cho et al. US Pub 2017/0188470 (hereinafter Cho Pub).
Regarding claim 4, Cho teaches, 

Cho does not teach that the each end of the arc bar device is rotatbly fixed to a center (emphasis added) of a lateral end of the support structure. 
Cho Pub teaches each end of the arc bar (figure 2, arc bar being element 207 positioned to a center of a lateral end of the support structure (support structure being the housing structure of 201)) device is rotatably fixed to a center of a lateral end of the support structure. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Cho such that each end of the arc bar device is fixed to a center of the lateral end of the support structure as taught by Cho Pub for purpose of reducing the number of arc bar device to just one such that the one arc bar in the middle provides the desired curved/flat configuration and by reducing the number of arch bar device will reduce the cost and weight of the apparatus. 
Regarding claim 11, Cho teaches,
Wherein each end of the arc bar device is rotatably fixed to a lateral end of the support structure (figure 3 shows the lateral ends being the left and right side such that the right side is the area closest to element indication of 200 and 110; such that the end of the arc bar device is rotatably fixed). 
Cho does not teach that the each end of the arc bar device is rotatbly fixed to a center (emphasis added) of a lateral end of the support structure. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Cho such that each end of the arc bar device is fixed to a center of the lateral end of the support structure as taught by Cho Pub for purpose of reducing the number of arc bar device to just one such that the one arc bar in the middle provides the desired curved/flat configuration and by reducing the number of arch bar device will reduce the cost and weight of the apparatus.

Claim(s) 7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent 9081540 in view of Park et al. US Pub 2015/0029166.
Regarding claim 7, 
Cho teaches the support structure comprising a flexible surface adjacent to the flexible display device (figure 5, element 110 is flexible since it is curving and straightening out).
Cho does not teach a plurality of stability pieces connected to the flexible surface wherein the plurality of stability pieces are connected to each other using torqued hinges. 
Park in similar field of an apparatus that is able to transform from a flat configuration to a curved configuration (Figs. 7-8 shows the two configuration) teaches a plurality of stability pieces (figs. 3-5, element 34) connected to the flexible surface (flexible surface can be element 2 and/or rear surface of element 10), wherein the plurality of stability pieces are  connected to each other using torqued hinges (figure 5, element 33/40/42).

Regarding claim 13, Cho teaches, 
An apparatus (Figs. 2-5), comprising: 
a flexible display device (display panel module 110 includes OLED); 
a support structure (casing of element 110 where element 200 is indicated figure 3 )adjacent to the flexible display device (Fig 5), the support structure comprising: 
	A flexible surface adjacent to the flexible display device (figure 5, element 110 is flexible since it is curving and straightening out); and
an arc bar device (element 210 coupled to the support structure of element 110 as seen in figure 3 clearly furthermore see Figure 3-5) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism (Fig 3, element 220/213 and figure 4a-c shows the movement of the arc bar device thereby moving from flat configuration (fig 5b) to curved configuration (fig 5a/c) and vice versa) to allow the flexible display device to transform from a flat configuration to a curved configuration.
Cho does not teach the support structure comprising a plurality of stability pieces connected to the flexible surface, wherein the plurality of stability pieces are connected to each other using torqued hinges. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of park of including plurality of stability pieces connected to the flexible surface and the stability pieces connected to each other using torqued hinges in the apparatus of Cho for the purpose of supporting the flexible display device (paragraph 77). 
Regarding claim 14, Cho as modified teaches, 
Wherein the guide mechanism is connected to the support structure along a center y-axis of the support structure (figure 3, element 220/213 provided at the center of the housing/casing of element 110 such that this is at the center y-axis similar to present application fig 2 location of element 140) and wherein the portion of the arc bar device that is slidable within the guide mechanism is a center portion of the arc bar device (figure 3 shows the high level view of the center of the arc bar 210 and figure 4a-c shows close up, similar to figure 2 of present application).
For purpose of claim 15, following interpretation: 
Regarding claim 13, Cho teaches, 
An apparatus (Figs. 2-5), comprising: 
a flexible display device (display panel module 110 includes OLED); 

	A flexible surface adjacent to the flexible display device (figure 5, element 110 is flexible since it is curving and straightening out); and
an arc bar device (element 210 coupled to the support structure of element 110 as seen in figure 3 clearly furthermore see Figure 3-5) coupled to the support structure, wherein a portion of the arc bar device is slidable within a guide mechanism  (see annotated figure 3 above which indicated the guide mechanism, similar to figure 5's embodiment of present application, furthermore this enables moving from flat configuration (fig 5b) to curved configuration (fig 5a/c) and vice versa) to allow the flexible display device to transform from a flat configuration to a curved configuration.
Cho does not teach the support structure comprising a plurality of stability pieces connected to the flexible surface, wherein the plurality of stability pieces are connected to each other using torqued hinges. 
Park in similar field of an apparatus that is able to transform from a flat configuration to a curved configuration (Figs. 7-8 shows the two configuration) teaches a plurality of stability pieces (figs. 3-5, element 34) connected to the flexible surface (flexible surface can be element 2 and/or rear surface of element 10), wherein the plurality of stability pieces are  connected to each other using torqued hinges (figure 5, element 33/40/42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of park of including plurality of stability pieces connected to the flexible surface and the stability pieces connected 
Regarding claim 15, Cho as modified teaches, 
Wherein the guide mechanism includes a first guide (annotated figure first guide being the right side such that this enables the arc bar 210 to be slid up and down such that in figure 3/5b is it position at the bottom, however, in figure 5a the arc bar is position at a different position along the guide mechanism)  connected to the support structure along a first lateral y- axis of the support structure (figure 3, guide mechanism along first lateral y axis similar to figure 4-5 of present application) and a second guide (annotated figure first guide being the right side such that this enables the arc bar 210 to be slid up and down such that in figure 3/5b is it position at the bottom, however, in figure 5a the arc bar is position at a different position along the guide mechanism)  connected to the support structure along a second lateral y-axis  (figure 3, guide mechanism along second lateral y axis similar to figure 4-5 of present application) of the support structure, and wherein the portion of the arc bar device that is slidable within the guide mechanism includes a first end of the arc bar device slidable within the first guide and a second end of the arc bar device slidable within the second guide (as described above, figure 5a-5c, figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841